       Case 3:18-cv-00759-DPJ-FKB Document 9 Filed 10/30/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

WITHLEY HOLLINS,

 Plaintiff,                                       CASE NO.: 3:18-cv-00759-DPJ-FKB

v.

DRIVETIME AUTOMOTIVE GROUP, INC.
d/b/a DRIVETIME CAR SALES COMPANY,
LLC and BRIDGECREST CREDIT
COMPANY, LLC,

Defendants.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       COMES NOW the Plaintiff, WITHLEY HOLLINS, and the Defendants, DRIVETIME

AUTOMOTIVE GROUP, INC. D/B/A DRIVETIME CAR SALES COMPANY, LLC AND

BRIDGECREST CREDIT COMPANY, LLC, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff

against the Defendants in the above styled action, with Plaintiff and Defendants to bear their own

attorney’s fees, costs and expenses.

       Respectfully submitted this 3025th day of October, 2019.




              [SIGNATURE BLOCKS TO FOLLOW ON SEPARATE PAGE]
      Case 3:18-cv-00759-DPJ-FKB Document 9 Filed 10/30/19 Page 2 of 2




/s/ Rocky Wilkins                          /s/ Woods Drinkwater
Rocky Wilkins, Esquire                     Woods Drinkwater MSB 104844
Mississippi Bar No.: 99707                 Nelson Mullins Riley & Scarborough, LLP
Morgan & Morgan Tampa, PLLC                One Nashville Place, Suite 1100
4450 Old Canton Road, Suite 200            150 Fourth Avenue North
Telephone: (601) 503-1654                  Nashville, Tennessee 37219
Facsimile: (601) 503-1606                  Phone: (615) 664 – 5307
Primary Email: RWilkins@ForThePeople.com   woods.drinkwater@nelsonmullins.com
Attorney for Plaintiff
                                           Robert Sickles, Esquire
                                           robert.sickles@nelsonmullins.com
                                           Yesica Liposky, Esquire
                                           yesica.liposky@nelsonmullins.com
                                           Nelson Mullins Broad and Cassel
                                           100 North Tampa Street, Suite 3500
                                           Tampa, Florida 33602
                                           Phone: (813) 225-3027
                                           Attorneys for Defendants
